DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2022.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,111,108. This is a statutory double patenting rejection.
Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,111,108. This is a statutory double patenting rejection.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,111,108. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Ach, US PGPub 2007/0062762.


    PNG
    media_image1.png
    390
    342
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    236
    315
    media_image2.png
    Greyscale

	Regarding claim 1, Ach discloses an elevator sheave (10), comprising: a sheave body (40); a coating (52) on a surface (see fig 5) of the sheave body (40), the coating (52) including microcracks (53); and a filler (55) in the microcracks (53).
Regarding claim 3, Ach discloses the elevator sheave of claim 1, wherein the coating (52) is a hard chrome coating (see [0046]).
Regarding claim 4, Ach discloses the elevator sheave of claim 3.  The limitation “wherein the hard chrome coating is plated onto the sheave” is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 5, Ach discloses an elevator system (see [0001]) comprising the elevator sheave (10) of claim 1.
Regarding claim 6, Ach discloses the elevator system of claim 5, comprising a load bearing assembly (41) at least partially wrapped (see fig 1 and 4) around the sheave (10) such that the load bearing assembly (41) is in a friction relationship with the coating (52) on the sheave (10).
Regarding claim 7, Ach discloses the elevator system of claim 6, wherein the filler (55) is inert with respect to an external material (46) of the load bearing assembly (41).
Regarding claim 8, Ach discloses the elevator system of claim 6, wherein the load bearing assembly (41) includes a jacket (46); the jacket comprises a polymer (see [0044]); and the filler (55) is inert to the polymer (as described above).
Regarding claim 9, Ach discloses the elevator system of claim 8, wherein the jacket (46) comprises at least one of a thermoplastic elastomer polymer, a thermosetting elastomer polymer, and a rubber polymer (see [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ach in view of Gan, CN102553808.  
Regarding claim 2, Ach discloses the elevator sheave of claim 1 but does not specify that the filler comprises a wax.  Gan teaches a similar chrome micro-crack coating method wherein the filler (see abstract) comprises a wax (liquid wax).  It would have been obvious to provide the wax based coating described by Gan to the system disclosed by Ach in order to improve penetration of the coating within the crack and better arrest degradation in the sheave.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654